Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Joe Giordano, CFO & Treasurer Phone: (574) 535-1125 E Mail: Drew@drewindustries.com DREW INDUSTRIES REPORTS SECOND QUARTER 2013 RESULTS Elkhart, Indiana – August 6, 2013 – Drew Industries Incorporated (NYSE: DW), a leading supplier of components for recreational vehicles (RVs) and manufactured homes, today reported net income of $15.9 million, or $0.67 per diluted share, for the second quarter ended June 30, 2013, net of a previously announced after-tax charge of $0.4 million related to executive succession. Excluding this charge, net income in the second quarter of 2013 would have been $16.3 million, or $0.69 per diluted share, an increase of 39 percent compared to net income of $11.7 million, or $0.52 per diluted share, in the second quarter of 2012. “Our operating profit margins improved sequentially in the second quarter of 2013 primarily due to efficiency improvements implemented by management, as well as the benefits of spreading fixed costs over a seasonally larger sales base and seasonally lower payroll taxes,” said Jason Lippert, Drew’s Chief Executive Officer. “This sequential margin gain was greater than originally expected, as many of the improvements implemented by management resulted in efficiency gains sooner than anticipated. We were confident that the steps we had taken to meet anticipated customer demand and improve profitability were correct, and it was reassuring to see the results of these efforts in the 2013 second quarter.” Net sales in the second quarter of 2013 increased to a record $287 million, 14 percent higher than the same period last year. The increase in Drew’s second quarter net sales was a result of a 16 percent sales increase by Drew’s RV Segment, which accounted for 88 percent of consolidated net sales this quarter. RV Segment sales growth was largely due to a 12 percent increase in industry-wide wholesale shipments of travel trailer and fifth-wheel RVs, Drew’s primary RV market. Sales of recently introduced components for towable and motorhome RVs also contributed to the revenue increase, as did sales to adjacent industries and the aftermarket. The Company’s content per travel trailer and fifth-wheel RV and motorhome RV for the twelve months ended June 2013 increased 5 percent and 23 percent, respectively, from the year-earlier period as a result of recent product introductions, product improvements and market share gains. The Company’s content per manufactured home for the twelve months ended June 2013 declined 3 percent from the year-earlier period primarily due to customer mix. The change in content per RV and manufactured home is a measure of the change in Drew’s overall market share across its existing product lines. Retail demand for towable RVs increased 10 percent in the first five months of 2013, following an 8 percent increase in retail demand for the full year 2012. June 2013 retail data is not yet available. Most industry analysts report that dealer inventories of towable RVs are in line with anticipated retail demand. Future RV industry-wide production levels will depend on the strength of future retail sales. “Our labor efficiencies continued to improve, with labor costs as a percent of sales declining in the second quarter of 2013,” continued Jason Lippert. “This improvement followed a sequential reduction of labor as a percent of sales of more than 1 percent in the first quarter of 2013. These reductions during the first two quarters of 2013 were primarily due to improved production processes, as well as expected declines in the costs of implementing facility consolidations and realignments. Nonetheless, we are continuing to implement additional efficiency improvements as we identify them. However, the benefits of such improvements on our operating margins in the latter half of 2013 will likely be offset by the spreading of fixed costs over a seasonally smaller sales base.” Page 1 of 10 In July 2013, Drew’s consolidated net sales reached approximately $83 million – 13 percent higher than in July 2012 – as a result of continued solid growth in the Company’s RV Segment. Drew estimates that industry-wide wholesale shipments of travel trailer and fifth-wheel RVs increased 7 percent in July 2013 compared to July 2012. Drew also estimates that July 2013 industry-wide production of manufactured homes increased 5 to 10 percent compared to July 2012. “Since the end of 2011, we have achieved significant growth, with our net sales for the twelve months ended June 30, 2013 increasing over $285 million, or 42 percent,” said Scott Mereness, Drew’s President. “In response to this sales growth, and in anticipation of future growth, we added significant resources, investing in personnel and facilities to expand and improve production capacity, as well as to improve customer service. Many of the benefits and efficiencies of these initiatives were realized in the 2013 second quarter. Having just completed the peak seasonal period, we are now evaluating our human resource and facility requirements for the balance of 2013 and beyond.” Jason Lippert added, “We will continue to invest in resources to strategically grow the business, especially in research and development, to provide creative and unique products. Staying ahead of the market through innovation has been important to our success, and will be even more important to maintaining our position as a leading supplier to the industries we serve. In addition, we will invest in areas where we believe additional savings can be realized, such as purchasing, automation and human resources. While some of these initiatives and related fixed costs may have a negative impact on operating margins in the short term, we believe they will benefit the long-term growth of the Company.” “As previously announced, Fred Zinn retired as President and CEO in May 2013,” said Leigh Abrams, Chairman of Drew’s Board of Directors. “Jason Lippert became Drew’s CEO, and Scott Mereness became Drew’s President. Jason and Scott have been vital to our sales growth and operational success for many years and are highly respected throughout the industries we serve. As expected, this executive succession transition was very smooth, and we are confident that Jason, Scott and their team are ready to lead Drew for many years to come.” As a result of the Company’s executive succession and corporate relocation from New York to Indiana, a pre-tax charge of $0.7 million was recorded in the second quarter of 2013 related to contractual obligations for severance and the acceleration of equity awards held by certain employees whose employment terminated. No other related charges are expected. Once the transition and corporate office relocation are completed during the latter half of 2013, the Company expects to save approximately $2 million annually. “Our operating cash flow in the second quarter of 2013 remained strong,” said Joe Giordano, Drew’s Chief Financial Officer and Treasurer. “At the end of the quarter, we had no debt, $32 million of cash and substantial available credit lines, and we expect continued solid cash flow. We are well positioned to take advantage of attractive investment opportunities that can further improve our results.” Page 2 of 10 Conference Call & Webcast Drew will provide an online, real-time webcast of its second quarter 2013 earnings conference call on the Company’s website, www.drewindustries.com, on Tuesday, August 6, 2013, at 11:00 a.m. Eastern time. The call can also be accessed at www.companyboardroom.com . Institutional investors can access the call via the password-protected site, StreetEvents ( www.streetevents.com ). A replay of the call will be available by dialing (888) 286-8010 and referencing access code 18767066. A replay of the webcast will also be available on Drew’s website. About Drew Industries From 31 factories located throughout the United States, Drew Industries, through its wholly-owned subsidiaries, Kinro and Lippert Components, supplies a full line of components for the leading manufacturers of recreational vehicles and manufactured homes. In addition, Drew manufactures components for adjacent industries including buses; trailers used to haul boats, livestock, equipment and other cargo; truck caps; modular housing; and factory-built mobile office units. Drew’s products include steel chassis; vinyl and aluminum windows and screens; slide-out mechanisms and solutions; axles and suspension solutions; furniture and mattresses; thermoformed bath, kitchen and other products; manual, electric and hydraulic stabilizer and lifting systems; chassis components; entry, baggage, patio and ramp doors; entry steps; awnings; electronics; aluminum extrusions; and other accessories. Additional information about Drew and its products can be found at www.drewindustries.com . Forward-Looking Statements This press release contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive position, growth opportunities for existing products, acquisitions, plans and objectives of management, markets for the Company’s Common Stock and other matters. Statements in this press release that are not historical facts are “forward-looking statements” for the purpose of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section 27A of the Securities Act of 1933 (the “Securities Act”). Forward-looking statements, including, without limitation, those relating to our future business prospects, net sales, expenses and income (loss), cash flow, and financial condition, whenever they occur in this press release are necessarily estimates reflecting the best judgment of our senior management at the time such statements were made, and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by such forward-looking statements. The Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made. You should consider forward-looking statements, therefore, in light of various important factors, including those set forth under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2012, and in our subsequent filings with the Securities and Exchange Commission (the “SEC”). There are a number of factors, many of which are beyond the Company’s control, which could cause actual results and events to differ materially from those described in the forward-looking statements. These factors include, in addition to other matters described in this press release, pricing pressures due to domestic and foreign competition, costs and availability of raw materials (particularly steel, steel-based components and aluminum) and other components, availability of credit for financing the retail and wholesale purchase of products for which we sell our components, availability and costs of labor, inventory levels of retail dealers and manufacturers, levels of repossessed products for which we sell our components, changes in zoning regulations for manufactured homes, seasonality and cyclicality in the industries to which we sell our products, the financial condition of our customers, the financial condition of retail dealers of products for which we sell our components, retention and concentration of significant customers, the successful integration of acquisitions, realization of efficiency improvements, the successful entry into new markets, interest rates, oil and gasoline prices, and the successful implementation of management succession. In addition, international, national and regional economic conditions and consumer confidence affect the retail sale of products for which we sell our components. ### Page 3 of 10 DREW INDUSTRIES INCORPORATED OPERATING RESULTS (unaudited) Six Months Ended Three Months Ended June 30, June 30, Last Twelve (In thousands, except per share amounts) Months Net sales $ 539,778 $ 474,566 $ 287,192 $ 251,014 $ 966,335 Cost of sales 430,754 383,320 225,759 204,591 779,898 Gross profit 109,024 91,246 61,433 46,423 186,437 Selling, general and administrative expenses 67,852 54,905 34,992 27,455 122,018 Executive succession 1,876 - 733 - 3,332 Operating profit 39,296 36,341 25,708 18,968 61,087 Interest expense, net 203 130 85 56 403 Income before income taxes 39,093 36,211 25,623 18,912 60,684 Provision for income taxes 14,856 13,387 9,758 7,204 21,931 Net income $ 24,237 $ 22,824 $ 15,865 $ 11,708 $ 38,753 Net income per common share: Basic $ 1.05 $ 1.02 $ 0.68 $ 0.52 $ 1.69 Diluted $ 1.03 $ 1.01 $ 0.67 $ 0.52 $ 1.67 Weighted average common shares outstanding: Basic 23,139 22,479 23,261 22,516 22,889 Diluted 23,553 22,686 23,650 22,731 23,262 Depreciation and amortization $ 13,453 $ 12,361 $ 6,901 $ 5,980 $ 26,757 Capital expenditures $ 17,545 $ 13,154 $ 8,607 $ 7,470 $ 36,417 Page 4 of 10 DREW INDUSTRIES INCORPORATED SEGMENT RESULTS (unaudited) Six Months Ended June 30, Three Months Ended June 30, Last Twelve (In thousands) Months Net sales: (1) RV Segment: RV original equipment manufacturers: Travel trailers and fifth-wheels $ 394,512 $ 350,348 $ 209,013 $ 183,013 $ 700,081 Motorhomes 21,275 15,502 11,025 8,930 38,470 RV aftermarket 12,881 9,359 7,152 5,369 22,641 Adjacent industries 48,401 38,777 25,876 21,119 82,816 Total RV Segment net sales 477,069 413,986 253,066 218,431 844,008 MH Segment: Manufactured housing original equipment manufacturers 40,370 40,490 22,591 21,778 80,273 Manufactured housing aftermarket 7,239 7,188 3,587 3,576 13,161 Adjacent industries 15,100 12,902 7,948 7,229 28,893 Total MH Segment net sales 62,709 60,580 34,126 32,583 122,327 Total net sales $ 539,778 $ 474,566 $ 287,192 $ 251,014 $ 966,335 Operating Profit: (2) RV Segment $ 34,864 $ 29,349 $ 22,600 $ 14,819 $ 52,687 MH Segment 6,308 6,992 3,841 4,149 11,732 Total segment operating profit 41,172 36,341 26,441 18,968 64,419 Executive succession ) - ) - ) Total operating profit $ 39,296 $ 36,341 $ 25,708 $ 18,968 $ 61,087 (1) In the second quarter of 2013, the Company refined the various sales categories within the RV Segment and MH Segment. This refinement had no impact on total RV Segment and MH Segment net sales or trends. Prior periods have been reclassified to conform to this presentation. (2) Effective with the second quarter of 2013, in connection with the management succession and relocation of the corporate office from New York to Indiana, corporate expenses, accretion related to contingent consideration and other non-segment items, which were previously reported on separate lines, have been included as part of segment operating profit. Corporate expenses are allocated between the segments based upon net sales. Accretion related to contingent consideration and other non-segment items are included in the segment to which they relate. The segment disclosures from prior years have been reclassified to conform to the current year presentation. Page 5 of 10 DREW INDUSTRIES INCORPORATED BALANCE SHEET INFORMATION (unaudited) June 30 December 31, (In thousands) Current Assets Cash and cash equivalents $ 31,877 $ 42,514 $ 9,939 Accounts receivable, net 59,515 50,900 21,846 Inventories 99,777 91,413 97,367 Deferred taxes 10,073 10,125 10,073 Prepaid expenses and other current assets 10,844 9,631 14,798 Total current assets 212,086 204,583 154,023 Fixed assets, net 117,419 99,342 107,936 Goodwill 21,552 21,177 21,177 Other intangible assets, net 64,307 73,986 69,218 Deferred taxes 14,993 14,496 14,993 Other assets 7,392 5,618 6,521 Total assets $ 437,749 $ 419,202 $ 373,868 Current liabilities Accounts payable, trade $ 33,463 $ 44,372 $ 21,725 Accrued expenses and other current liabilities 57,405 48,665 48,055 Total current liabilities 90,868 93,037 69,780 Other long-term liabilities 21,734 21,305 19,843 Total liabilities 112,602 114,342 89,623 Total stockholders' equity 325,147 304,860 284,245 Total liabilities and stockholders' equity $ 437,749 $ 419,202 $ 373,868 Page 6 of 10 DREW INDUSTRIES INCORPORATED SUMMARY OF CASH FLOWS (unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ 24,237 $ 22,824 Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation and amortization 13,453 12,361 Stock-based compensation expense 5,844 3,069 Other non-cash items 1,624 1,131 Changes in assets and liabilities, net of acquisitions of businesses: Accounts receivable, net ) ) Inventories ) 1,227 Prepaid expenses and other assets 3,573 ) Accounts payable 11,696 28,630 Accrued expenses and other liabilities 12,499 12,241 Net cash flows provided by operating activities 33,039 48,561 Cash flows from investing activities: Capital expenditures ) ) Acquisitions of businesses ) ) Proceeds from sales of fixed assets 70 2,123 Other investing activities ) ) Net cash flows used for investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 10,686 1,471 Proceeds from line of credit borrowings 135,452 37,702 Repayments under line of credit borrowings ) ) Payment of contingent consideration related to acquisitions ) ) Net cash flows provided by (used for) financing activities 7,873 ) Net increase in cash 21,938 35,930 Cash and cash equivalents at beginning of period 9,939 6,584 Cash and cash equivalents at end of period $ 31,877 $ 42,514 Page 7 of 10 DREW INDUSTRIES INCORPORATED SUPPLEMENTARY INFORMATION (unaudited) Six Months Ended June 30, Three Months Ended June 30, Last Twelve Months Industry Data (in thousands of units) : Industry Wholesale Production: Travel trailer and fifth-wheel RVs 146.6 131.5 79.9 71.1 258.0 Motorhome RVs 19.5 14.5 11.0 7.6 33.2 Manufactured homes 29.1 27.7 16.3 14.9 56.3 Industry Retail Sales: Travel trailer and fifth-wheel RVs 135.4 123.1 92.9 84.0 235.3 Impact on dealer inventories 11.2 8.4 ) ) 22.7 Twelve Months Ended June 30, Drew Content Per Industry Unit Produced: Travel trailer and fifth-wheel RV $ 2,713 $ 2,584 Motorhome RV $ 1,159 $ 941 Manufactured home $ 1,426 $ 1,476 June 30, December 31, Balance Sheet Data: Current ratio 2.3 2.2 2.2 Total indebtedness to stockholders' equity - - - Days sales in accounts receivable 20.1 19.3 14.3 Inventory turns, based on last twelve months 7.8 7.1 7.8 Estimated Full Year Data: Capital expenditures $ 30 - $ 34 million Depreciation and amortization $ 26 - $ 28 million Stock-based compensation expense $ 10 - $ 11 million Annual tax rate 37% - 38% (1) Industry wholesale production data for travel trailer and fifth-wheel RVs and motorhome RVs provided by the Recreation Vehicle Industry Association. Industry wholesale production data for manufactured homes provided by the Institute for Building Technology and Safety. Industry retail sales data provided by Statistical Surveys, Inc. (2) June retail sales data for RVs has not been published yet, therefore 2013 retail data for RVs includes an estimate for June 2013 retail units. (3) In the second quarter of 2013, the Company refined the calculation of RV content per unit. This refinement had no impact on total RV Segment net sales or trends of content per unit. Prior periods have been reclassified to conform to this presentation. Page 8 of 10 DREW INDUSTRIES INCORPORATED RECLASSIFIED SEGMENT RESULTS (unaudited) Effective with the second quarter of 2013, in connection with the management succession and relocation of the corporate office from New York to Indiana, corporate expenses, accretion related to contingent consideration and other non-segment items, which were previously reported on separate lines, have been included as part of segment operating profit. Corporate expenses are allocated between the segments based upon net sales. Accretion related to contingent consideration and other non-segment items are included in the segment to which they relate. The segment disclosures from prior years have been reclassified to conform to the current year presentation. Reclassified information relating to segments follows for the ( in thousands ): Three Months Ended Six Months Ended March 31, June 30, June 30, Net sales: RV Segment $ 224,003 $ 253,066 $ 477,069 MH Segment 28,583 34,126 62,709 Total net sales $ 252,586 $ 287,192 $ 539,778 Operating Profit: RV Segment $ 12,264 $ 22,600 $ 34,864 MH Segment 2,467 3,841 6,308 Total segment operating profit 14,731 26,441 41,172 Executive succession ) ) ) Total operating profit $ 13,588 $ 25,708 $ 39,296 Three Months Ended Year Ended March 31, June 30, September 30, December 31, December 31, Net sales: RV Segment $ 195,555 $ 218,431 $ 194,957 $ 171,982 $ 780,925 MH Segment 27,997 32,583 31,366 28,252 120,198 Total net sales $ 223,552 $ 251,014 $ 226,323 $ 200,234 $ 901,123 Operating Profit: RV Segment $ 14,530 $ 14,819 $ 11,587 $ 6,236 $ 47,172 MH Segment 2,843 4,149 3,361 2,063 12,416 Total segment operating profit 17,373 18,968 14,948 8,299 59,588 Executive succession - - - ) ) Total operating profit $ 17,373 $ 18,968 $ 14,948 $ 6,843 $ 58,132 Three Months Ended Year Ended March 31, June 30, September 30, December 31, December 31, Net sales: RV Segment $ 146,229 $ 157,199 $ 136,228 $ 130,987 $ 570,643 MH Segment 22,604 28,849 30,461 28,609 110,523 Total net sales $ 168,833 $ 186,048 $ 166,689 $ 159,596 $ 681,166 Operating Profit: RV Segment $ 13,601 $ 15,286 $ 5,653 $ 3,175 $ 37,715 MH Segment 1,942 2,624 3,550 2,717 10,833 Total operating profit $ 15,543 $ 17,910 $ 9,203 $ 5,892 $ 48,548 Page 9 of 10 DREW INDUSTRIES INCORPORATED RECLASSIFIED RV CONTENT PER UNIT (unaudited) In the second quarter of 2013, the Company refined the calculation of RV content per unit. This refinement had no impact on total RV Segment net sales or trends of content per unit. Prior periods have been reclassified to conform to this presentation. The trend in the Company’s average product content per RV produced is an indicator of the Company’s overall market share of components for new RVs. The Company’s average product content per type of RV, calculated based upon the Company’s net sales of components to RV OEMs for the different types of RVs produced for the respective twelve month period, divided by the industry-wide wholesale shipments of the different types of RVs for the same period, was: Twelve Months Ended March 31, June 30, September 30, December 31, Content per (2013): Travel trailer and fifth-wheel RV $ 2,705 $ 2,713 Motorhome RV $ 1,221 $ 1,159 Content per (2012): Travel trailer and fifth-wheel RV $ 2,441 $ 2,584 $ 2,673 $ 2,700 Motorhome RV $ 771 $ 941 $ 1,092 $ 1,160 Content per (2011): Travel trailer and fifth-wheel RV $ 2,177 $ 2,182 $ 2,235 $ 2,337 Motorhome RV $ 660 $ 646 $ 666 $ 705 Page 10 of 10
